Case 17-71583-wlh       Doc 45 Filed 08/24/20 Entered 08/24/20 08:11:17               Desc Main
                        UNITED Document
                               STATES BANKRUPTCY
                                            Page 1 of 4 COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 IN RE:                                             )   CHAPTER 13
 CONNIE LOUISE COOPER                               )   CASE NUMBER A17-71583-WLH
                                                    )
    DEBTOR                                          )



                                    MOTION TO DISMISS
     COMES NOW Nancy J. Whaley, Standing Chapter 13 Trustee, in the above styled case, and
 respectfully shows the Court as follows:

                                              1.

    Debtor filed a petition for relief under Chapter 13 of Title 11.

                                               2.

    Debtor's Plan will exceed sixty months by three (3) months in violation of 11 U.S.C.
 1322(d)(2)(C) and 11 U.S.C. 1307(c).


                                               3.

    Debtor has failed to tender all plan payments due in accordance with the confirmed plan. As
 of 8/20/2020 the Trustee received a total of $6,100.00. The Trustee's records indicate the
 amount delinquent is $500.00. A receipt history is attached and marked exhibit A.


    Wherefore, the Trustee prays that this case be dismissed or in alternative that the Debtor
 proposes a modification to meet the requirements of the confirmed plan that ensures that the
 plan is completed within the allowable time.

 This the 24th day of August, 2020.


 /s/________________________________________
   Ryan J. Williams
   Attorney for the Chapter 13 Trustee
   State Bar No. 940874
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
Case 17-71583-wlh     Doc 45   Filed 08/24/20 Entered 08/24/20 08:11:17        Desc Main
                               Document Page 2 of 4


                                 EXHIBIT "A"



 CASE NO: A17-71583-WLH                                           08/20/2020
 CONNIE LOUISE COOPER

                 RECEIPT HISTORY OVER THE LAST 12 MONTHS

 DATE                   TYPE              SOURCE                AMOUNT

 May 19, 2020          ACHEMP         G65 2006940508W-THE A G RHODES $100.00
 May 04, 2020          ACHEMP         G65 2006940423W-THE A G RHODES $100.00
 April 17, 2020        ACHEMP         G65 2006940408W-THE A G RHODES $100.00
 April 01, 2020        ACHEMP         G65 2006940323W-THE A G RHODES $100.00
 March 17, 2020        ACHEMP         G65 2006940306W-THE A G RHODES $100.00
 March 03, 2020        ACHEMP         G65 2006940221W-THE A G RHODES $100.00
 February 19, 2020     ACHEMP         G65 2006940207W-THE A G RHODES $100.00
 February 03, 2020     ACHEMP         G65 2006940123W-THE A G RHODES $100.00
 January 17, 2020      ACHEMP         G65 2006940108W-THE A G RHODES $100.00
 January 02, 2020      ACHEMP         G65 2006941223W-THE A G RHODES $100.00
 December 17, 2019     ACHEMP         G65 2006941206W-THE A G RHODES $100.00
 December 03, 2019     ACHEMP         G65 2006941122W-THE A G RHODES $100.00
 November 19, 2019     ACHEMP         G65 2006941108W-THE A G RHODES $100.00
 November 01, 2019     ACHEMP         G65 2006941023W-THE A G RHODES $100.00
 October 17, 2019      ACHEMP         G65 2006941008W-THE A G RHODES $100.00
 October 02, 2019      ACHEMP         G65 2006940923W-THE A G RHODES $100.00
 September 17, 2019    ACHEMP         G65 2006940906W-THE A G RHODES $100.00
 September 04, 2019    ACHEMP         G65 2006940823W-THE A G RHODES $100.00

                                      Receipt Total:              $1,800.00
Case 17-71583-wlh       Doc 45     Filed 08/24/20 Entered 08/24/20 08:11:17             Desc Main
                                   Document Page 3 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 IN RE:                                           )    CHAPTER 13
 CONNIE LOUISE COOPER                             )    CASE NUMBER A17-71583-WLH
                                                  )
    DEBTOR                                        )




                 NOTICE OF HEARING ON MOTION TO DISMISS CASE

 PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed a Motion to Dismiss and related
 exhibits with the Court seeking an Order of Dismissal.

 PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on September 23,
 2020 at 10:10 am in Courtroom 1403, Richard Russell Building, 75 Ted Turner Drive,
 S.W., Atlanta, GA. 30303. Given the current public health crisis, hearings may be telephonic
 only. Please check the “Important Information Regarding Court Operations During COVID-19
 Outbreak" tab at the top of the GANB Website prior to the hearing for instructions on whether
 to appear in person or by phone.

 Failure to appear at the hearing or failure to resolve the matter prior to the hearing may result in
 the dismissal of your case. You should read this motion carefully and discuss it with your
 attorney, if you have one in your bankruptcy case. (If you do not have an attorney, you may
 wish to consult one.) If you do not want the Court to grant the dismissal of your case, you
 and/or your attorney must attend the hearing unless you have settled the matter prior to the
 hearing.


 This the 24th day of August, 2020.


 /s/________________________________________
   Ryan J. Williams
   Attorney for the Chapter 13 Trustee
   State Bar No. 940874
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
Case 17-71583-wlh       Doc 45    Filed 08/24/20 Entered 08/24/20 08:11:17             Desc Main
                                  Document Page 4 of 4
                                 CERTIFICATE OF SERVICE
Case No: A17-71583-WLH

I certify that on this day I caused a copy of this Chapter 13 Trustee's Motion to Dismiss to be
served via United States First Class Mail with adequate postage prepaid on the following parties
at the address shown for each:




CONNIE LOUISE COOPER
1824 PENNY LANE SE
MARIETTA, GA 30067



I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Motion to Dismiss using the Bankruptcy Court’s Electronic Case Filing program, which sends
a notice of this document and an accompanying link to this document to the following parties
who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 24th day of August, 2020.


 /s/____________________________________
   Ryan J. Williams
   Attorney for the Chapter 13 Trustee
   State Bar No. 940874
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
